Exhibit 10.7
 
EXECUTION COPY




 
SERIES A TERM NOTE
 
$10,000,000 
March 18, 2011
 New York, New York
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
H.I.G. AERT, LLC (“Lender”), the principal sum of ten million dollars
($10,000,000) payable in the amounts and on the dates set forth in the Credit
Agreement referred to below.  The Borrower further promises to pay to the order
of Lender interest on the unpaid principal amount hereof from time to time
outstanding at the rate or rates per annum determined pursuant to the Credit
Agreement, payable on the dates set forth in the Credit Agreement.  Payments of
principal and interest on this Term Note shall be made in lawful money of the
United States of America and in the manner set forth in the Credit Agreement.
 
This Term Note is a “Series A Note” referred to in, and is entitled to the
benefits of, the Credit Agreement (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition having the meanings ascribed
thereto in the Credit Agreement) dated as of March 18, 2011, by and among the
Borrower, H.I.G. AERT, LLC, as Administrative Agent and the other Lenders who
from time to time are parties thereto, and the additional Credit Documents
which, among other things, provide for the acceleration of the maturity hereof
upon the occurrence of certain events and for prepayments in certain
circumstances and upon certain terms and conditions specified therein.
Notwithstanding any other provision of this Term Note, interest paid or becoming
due hereunder shall in no event exceed the maximum rate permitted by applicable
law.
 
Except as expressly set forth in the Credit Agreement, the Borrower hereby
expressly waives presentment, demand, notice of protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Term Note and the Credit Agreement.  This Term Note is
secured by and is entitled to the benefits of the liens and security interests
granted by the Collateral Documents.  This Term Note and interests herein may
only be transferred to the extent and in the manner set forth in the Credit
Agreement.
 


 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

This Term Note shall be governed by, construed and enforced in accordance with
the laws of the State of New York.
 
 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC., as the Borrower
 
 
By: __________________
Name: ________________
Title: _________________
 
 
 
 

 
[Signature Page to Series A Term Note]

